Citation Nr: 0515090	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-37 480	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hepatitis C, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for service-
connected membranoproliferative glomerulonephritis, currently 
evaluated as 60 percent disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for depression, claimed 
as secondary to service-connected hepatitis C.  

5.  Entitlement to service connection for retinopathy, 
claimed as secondary to service-connected hepatitis C.  

6.  Entitlement to service connection for cirrhosis of the 
liver, claimed as secondary to service-connected hepatitis C.  

7.  Entitlement to service connection for cholecystitis, 
claimed as secondary to service-connected hepatitis C.  

8.  Entitlement to service connection for degenerative disc 
disease of the low back.  

9.  Entitlement to special monthly compensation based on aid 
and attendance/housebound status.  

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   



Procedural History

The veteran served on active duty from December 1968 until 
July 1970.  

In March 2002, the RO received the veteran's claims of 
entitlement to service connection of PTSD, entitlement to 
TDIU and entitlement to special monthly compensation for aid 
and attendance.  In August 2002, the RO received the 
veteran's claims of entitlement to an increased rating for 
service-connected hepatitis C, an increased rating for 
service-connected membranoproliferative glomerulonephritis, 
entitlement to service connection of depression, retinopathy, 
cirrhosis of the liver and cholecystitis each claimed as 
secondary to service-connected hepatitis C and a claim of 
entitlement to service connection for degenerative joint 
disease of the low back.  In the October 2003 rating decision 
the RO denied all of the veteran's claims.  The veteran 
disagreed with this decision in a November 2003 Notice of 
Disagreement (NOD) and the RO issued a Statement of the Case 
(SOC) in September 2004.  These appeals were perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2004.  

Other issues

In a September 2004 rating decision, the RO denied the 
veteran's claim of entitlement to compensation for a cervical 
spine disability under the provisions of 38 U.S.C. § 1151.  
To date, the veteran has not disagreed with that decision.  
Accordingly, that claim is not before the Board.  


FINDING OF FACT

On May 12, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his accredited representative, the 
American Legion,  that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

Analysis

The veteran has withdrawn this appeal by a statement dated 
May 12, 2005 which was signed by him.  In that statement, 
which has been associated with the veteran's VA claims 
folder, he expressed his desire to stop the current appeal as 
to "all my issues".  This statement was forwarded by the 
veteran's representative and received at the Board on May 12, 
2005.

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.



Conclusion

The veteran, through his accredited representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed without prejudice.



ORDER


The appeal is dismissed.




                       
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


